Order                                                                        Michigan Supreme Court
                                                                                   Lansing, Michigan

  June 4, 2010                                                                             Marilyn Kelly,
                                                                                               Chief Justice

  138577(97)(99)(101)(102)                                                           Michael F. Cavanagh
                                                                                     Elizabeth A. Weaver
  PEOPLE OF THE STATE OF MICHIGAN,                                                    Maura D. Corrigan
                                                                                     Robert P. Young, Jr.
            Plaintiff-Appellee,                                                      Stephen J. Markman
  v                                                       SC: 138577                 Diane M. Hathaway,
                                                          COA: 279017                               Justices
                                                          Wayne CC: 05-003228-01
  ALEXANDER ACEVAL,
             Defendant-Appellant.
  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s September
  25, 2009 order is considered, and it is GRANTED. We VACATE only that portion of
  our order dated September 25, 2009 that denied leave to appeal. On reconsideration, the
  application for leave to appeal the February 5, 2009 judgment of the Court of Appeals is
  considered. We direct the Clerk to schedule oral argument on whether to grant the
  application or take other peremptory action. MCR 7.302(H)(1). At oral argument the
  parties shall address whether the prosecution’s acquiescence in the presentation of
  perjured testimony in order to conceal the identity of a confidential informant amounts to
  misconduct that deprived the defendant of due process such that retrial should be barred.
  The parties may file supplemental briefs within 42 days of the date of this order, but they
  should not submit mere restatements of their application and reconsideration motion
  papers.

         The Prosecuting Attorneys Association of Michigan and the Criminal Defense
  Attorneys of Michigan are invited to file briefs amicus curiae. Other persons or groups
  interested in the determination of the issues presented in this case may move the Court
  for permission to file briefs amicus curiae.

        The motions for appointment of alternate jurist, for disclosure and remand to the
  Court of Appeals, and for stay are DENIED.

         WEAVER, J. (concurring).

         I join in and concur fully with the order granting reconsideration and directing that
  oral argument be heard on the application for leave to appeal. I note in this case that last
  September 25, 2009 Justice CORRIGAN stated:
                                                                                                              2


      “I am not participating because I may be a witness in a related case.”

Regarding this statement, on September 28, 2009 The Detroit News reported:1

      “Contacted at her home by The News on Sunday, Corrigan said, ‘I was
      asked to be a character witness, and I agreed.’”

The “related case” is People v Waterstone, No. 140775, a case involving charges of
perjury against a judge who presided over proceedings in this instant case, People v
Aceval, in which Justice CORRIGAN has stated:

      “I am not participating because I may be a witness in this case.”

      The Code of Judicial Conduct Canon 2C states:

             A judge should not allow family, social, or other relationships to
      influence judicial conduct or judgment. A judge should not use the prestige
      of office to advance personal business interests or those of others. A judge
      should not appear as a witness in a court proceeding unless subpoenaed.

      Has Justice CORRIGAN agreed to be a “character witness” in the “related case,”
People v Waterstone, as quoted in The Detroit News?

      Has Justice CORRIGAN been subpoenaed in the “related case,” People v
Waterstone? If so, when?

      What is Justice CORRIGAN’s relationship, if any, to the accused defendant Judge
Waterstone in the “related case,” People v Waterstone?

      CORRIGAN, J., states as follows:

      I am not participating because I may be a witness in a related case.



1
  The Detroit News, “Supreme Court judge could be trial witness.” Doug Guthrie,
September 28, 2009.



                        I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                        June 4, 2010                        _________________________________________
       d0601                                                                Clerk